 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   TAYLOR GAMINO,                                      Case No. 1:18-cv-00391-LJO-SAB

10                   Plaintiff,                          ORDER GRANTING LEAVE TO FILE
                                                         SECOND AMENDED COMPLAINT
11           v.                                          PURSUANT TO STIPULATION

12   YOSEMITE COMMUNITY COLLEGE                          (ECF No. 27)
     DISTRICT, et al.,
13                                                       DEADLINE: MAY 13, 2019
                     Defendants.
14

15          On May 8, 2019, the parties filed a stipulation to allow Plaintiff to file a second amended

16 complaint in this action. (ECF No. 27.) The Court notes that the attached complaint is styled as

17 verified, but is only signed by counsel, not by the verifying party. Thus, the Court will not direct

18 the Clerk of the Court to docket the attached complaint, but instead order the Plaintiff to either

19 file a signed verified complaint, or file a non-verified complaint.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.      Plaintiff is granted leave to file a second amended complaint; and

22          2.      Plaintiff shall file a second amended complaint on or before May 13, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        May 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                     1
